Citation Nr: 0022500	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative arthritis of the right knee, post replacement. 

2.  Entitlement to a total disability evaluation on the based 
on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to May 
1945.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's degenerative arthritis of the right knee, 
post replacement is primarily manifested by reported 
complaints of pain.  The veteran has flexion from 0 to 120 
degrees and extension to 5 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
degenerative arthritis of the right knee, post replacement 
are not met. 3 8 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5010-5055 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a disability 
evaluation in excess of 30 percent for degenerative arthritis 
of the right knee, post replacement and to a total disability 
evaluation based on individual unemployability (TDIU).  The 
veteran's claim of entitlement to TDIU will be addressed in 
the Remand appended to this decision.    

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a well-grounded 
claim.  The Board is also satisfied that that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the veteran's 
request for an increased evaluation has been obtained.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (1999), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (1999).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45 (1999).  

In this case, as a result of a rating action in May 1997, the 
veteran was awarded a temporary total rating from May 6, 1997 
to June 30, 1998, pursuant to 38 C.F.R. § 4.71a, DC 5055 for 
total knee replacement.  The RO assigned a 30 percent 
evaluation under DC 5055, effective from July 1, 1998.  In an 
August 1998 rating decision the RO continued the 30 percent 
disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5055.  

The RO continued the 30 percent evaluation based on a review 
of VA outpatient treatment records dated March 1990 to May 
1997 and a VA examination report dated July 1998.  VA 
outpatient treatment records dated March 1990 to May 1997 
show that in October-November 1990, the veteran presented 
with complaints of right knee pain.  The veteran ambulated 
with difficulty, but x-rays of the right knee were negative.  
In May 1991, the veteran presented with complaints of 
persistent right knee pain.  He was diagnosed with right knee 
pain, mild degenerative joint disease with muscle spasm.  In 
June 1995 the veteran was diagnosed with right knee strain.  
From July 1995 through November 1995, the veteran continued 
to seek treatment for right knee pain, but gave no reports of 
giving way, locking, or effusion.  During this time he was 
diagnosed with mild degenerative arthritis in the right knee.  
Some occasional swelling was noted in November 1995 and the 
veteran had range of motion of the right knee from 0 to 110 
degrees; x-rays revealed mild degenerative changes.   

A December 1995 VA examination report shows that the veteran 
had flexion from 0 to 132 degrees and extension was to 0 
degrees with some tendency to be around minus 1-2 degrees.  
There was no swelling or gross instability, but there was 
some lateral laxity.  Crepitation and popping were noted with 
motion.  X-rays revealed moderate degenerative changes with 
medial joint space spur formation.  The veteran was diagnosed 
with degenerative arthritis of the right knee, chondromalacia 
patella femora on the right and noted to have minimal lateral 
laxity.  A VA physician opined that the veteran's previous 
left leg amputation had caused his right knee disability.

The veteran was afforded another VA examination in July 1996.  
At that time, there was no swelling of the right knee and the 
veteran had full range of motion of the knee without pain.  
It was noted that the veteran had a history of overexertion 
of the right knee and x-rays revealed minimal osteoarthritis.  
The diagnosis was right knee strain. 

In May 1997, the veteran was admitted to a VA hospital with 
complaints of right knee pain.  The veteran reported that the 
knee pain had grown progressively worse over the previous two 
to three years.  Physical examination revealed a range of 
motion from 0 to 120 degrees with pain.  There was tenderness 
on the medial joint line and mild laxity, medially and 
laterally.  There was also mild pain with patellar grind and 
crepitance.  During his hospitalization the veteran underwent 
a right total knee arthroplasty.  The diagnosis was status 
post right total arthroplasty.  Upon discharge, a VA 
physician opined that the veteran was considered 
"unemployable at this time."   

A July 1998 VA examination report reveals that the veteran 
reported a decrease in pain in his right knee after the 
arthroplasty.  Specifically, the veteran indicated that his 
pain was half of what it was prior to surgery and he 
described the pain as moderate.  The veteran took Motrin for 
knee pain and it was indicated that prolonged sitting, 
standing, and lifting aggravated his knee pain.  Physical 
examination revealed erect carriage and posture, and the 
veteran walked reasonably well with the prosthetic right 
knee.  A slight limp was detected, which was attributed to 
the veteran's prosthetic leg on the left.  The veteran had 
flexion of the right knee to 120 degrees and extension to 
approximately 5 degrees.  There was no tenderness on 
palpation and no notable instability.  There was no edema, 
erythema, ecchymosis, or neurological defect.  The diagnosis 
was status post right knee arthroplasty due to 
osteoarthritis.   

The veteran currently has a 30 percent disability evaluation 
pursuant to Diagnostic Codes 5010 and 5055.  DC 5010 governs 
the evaluation of traumatic arthritis.  Specifically, the 
code provides that traumatic arthritis, substantiated by x-
ray findings, should be rated as degenerative arthritis under 
38 C.F.R. § 4.71a, DC 5003 (1999).  In the present case, 
there was clear radiographic evidence of arthritis of the 
right knee.  Under DC 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In this case, the 
right knee joint.  

The range of motion codes for the knee are 38 C.F.R. § 4.71a, 
DC 5260 (1999) and 38 C.F.R. § 4.71a, DC 5261 (1999).  
Pursuant to DC 5260 a 10 percent evaluation is provided for 
limitation of flexion of the leg to 45 degrees, a 20 percent 
evaluation is provided for limitation of flexion to 30 
degrees, 30 percent evaluation is warranted where there is 
limitation of flexion to 15 degrees.  Under DC 5261, 
extension of the leg limited to 10 degrees warrants a 10 
percent evaluation, extension of the leg limited to 15 
degrees warrants a 20 percent evaluation, extension of the 
leg limited to 20 degrees warrants a 30 percent evaluation, 
extension of the leg limited to 30 degrees warrants a 40 
percent evaluation and extension of the leg limited to 45 
degrees warrants a 50 percent evaluation.

DC 5055, knee replacement (prosthesis) provides that a 100 
percent rating applies for one year following implantation of 
the prosthesis.  After the one-year period, a 60 percent 
rating applies if the replacement results in chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  If the implantation results in 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is to be rated by 
analogy to DCs 5256, 5261, or 5262.  A minimum rating of 30 
percent applies to any knee replacement.  38 C.F.R. § 4.71a, 
DC 5055 (1999).

As the veteran is seeking an evaluation in excess of 30 
percent, diagnostic codes 5257, 5258, 5259, 5260 are not for 
consideration.  In reviewing the evidence the Board has also 
determined that diagnostic codes 5262 (impairment of tibia 
and fibula) and 5263 (genu recurvatum) are inapplicable, as 
the objective evidence does not show that the veteran's 
disability is manifested by the criteria set forth for these 
codes.    

In reviewing the rating criteria in relation to the veteran's 
right knee disability, the Board finds that the disability 
picture attributable to his knee disability is most 
consistent with the current rating and does not warrant an 
evaluation in excess of 30 percent.  While noting the 
veteran's complaints in this case, it must be emphasized that 
the currently assigned 30 percent rating does not equate to a 
"normal" knee and, in fact, does contemplate the 
objectively demonstrated residuals.  However, the Board finds 
that there is no probative evidence to support the contention 
that the veteran's residuals equate to severe painful motion 
or weakness.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Thus, the criteria for an evaluation of 60 percent for knee 
replacement under Diagnostic Code 5055 are not met.  Further, 
the evidence does not suggest that his symptoms result in 
intermediate degrees of residual weakness, pain or limitation 
of motion pursuant to Diagnostic Codes 5256 (ankylosis of the 
knee) or 5261 (limitation of leg extension).  Rather, the 
clinical evidence of record shows that the veteran's symptom 
complex consists of a decrease in knee pain since his May 
1997 surgery, with the veteran describing his pain as 
moderate.  Further, the veteran has not been shown to have 
any notable instability, swelling, or weakness.  He has been 
shown to have flexion of the right knee to 120 degrees and 
extension to 5 degrees.  Full range of motion of the knee is 
measured from 0 degrees to 140 degrees in flexion and 
extension.  38 C.F.R. § 4.71, Plate II (1999).  

In deciding that the veteran is not entitled to an evaluation 
in excess of 30 percent for his right knee disability, the 
Board has considered whether a higher evaluation is warranted 
pursuant to DeLuca, 8 Vet. App. at 206.  While the veteran's 
right knee is certainly symptomatic, including some pain 
described by the veteran as moderate, he has almost full 
range of motion and there is no clinical indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of 30 percent.  
There is no objective evidence, to suggest weakness, fatigue, 
incoordination or any other symptoms resulting in additional 
functional limitation beyond that contemplated by the current 
30 percent rating. 

The Board also notes that the Office of General Counsel (GC) 
has issued two opinions pertinent to claims of entitlement to 
higher evaluations for knee disabilities.  These GC opinions 
reflect that a veteran who has x-ray evidence of arthritis 
and instability of the knee may be evaluated separately under 
DC 5003 and 38 C.F.R. § 4.71a DC 5257 (1999) provided 
additional disability is shown.  VAOPGCPREC 23-97 (July 1, 
1997) (23-97); VAOGCPREC 9-98 (August 14, 1998).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  (9-98 at paragraphs 1, 6).  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. (9-98 at paragraphs 4, 6); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In this case, there was clearly x-ray evidence of arthritis 
and some evidence that the veteran had some slight laxity 
prior to his surgery.  The evidence does not show that the 
veteran continues to experience laxity or any symptoms which 
could be indicative of instability of the knee.  Likewise, 
there is no evidence to show that he meets the criteria for 
even a noncompensable evaluation under DC 5260 which requires 
a showing of flexion limited to 60 degrees.  However, there 
is some evidence that the veteran has met the criteria for  a 
noncompensable evaluation under DC 5261, which requires a 
showing of extension limited to 5 degrees.  Prior to surgery 
in May 1997, the veteran had range of motion from 0 to 120 
degrees with some pain.  In July 1998, the veteran had 
flexion to 120 degrees and extension to 5 degrees.  While the 
evidence shows x-ray evidence of arthritis and findings to 
support a noncompensable evaluation under DC 5261, the 
objective evidence does not show that the veteran has laxity 
or instability of the right knee.  Accordingly, the veteran 
is not entitled to a separate evaluation under DC 5003. 

The potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The veteran has not asserted, and the evidence does 
not show, that his right knee has caused marked interference 
with employment (beyond that contemplated by the assigned 
evaluation) or necessitated frequent periods of 
hospitalization outside of the May 1997 surgery.  At the time 
of his discharge from the hospital, the veteran was deemed 
unemployable, but it was not indicated that his knee 
disability would result in unemployability beyond his 
recovery period from surgery.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1)(1999) have not been met.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
degenerative arthritis of the right knee, post replacement is 
denied. 


REMAND

The veteran also contends that his service-connected 
disabilities render him unemployable.  The Board finds the 
veteran's claim well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  However, a review of the 
record reveals that additional development is required prior 
to further adjudication of this claim.

Service connection has been established for amputation of the 
middle third of the left leg, evaluated as 40 percent 
disabling; degenerative arthritis of the right knee post 
replacement, evaluated as 30 percent disabling; low back 
strain evaluated as 20 percent disabling, and malaria, which 
has been assigned a noncompensable evaluation.  The record 
shows that the veteran has also received treatment for 
several nonservice-connected disorders including, benign 
prostatic hypertrophy, COPD, cardiovascular hypertension, 
allergic rhinitis, transient ischemic attacks and a 
postoperative neuroma of the right foot.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1999).

In this case, the schedular evaluation is less than total and 
the veteran meets the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. § 
4.16(a).  The issue is whether the veteran's service-
connected disabilities are so severe that they would make it 
impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In Moore v. Derwinski, 1 Vet. 
App. 356, 359 (1991), the United States Court of Veterans 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) discussed the 
meaning of "substantially gainful employment."  In this 
context, it noted the following standard set forth by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (1999).

The veteran is currently 74 years old.  The record reflects 
that at some time in the late 1940's, the veteran attended 
school for what he describes as radio/television training.  
In September 1948, the veteran stated that at times he was 
unable to work, because of his service-connected amputation 
of the middle third of the left leg.  

In a February 1977 statement, the Chief of Medical 
Administration Service at the VAMC in Dayton, Ohio, indicated 
that the veteran was totally disabled based on physical 
disabilities determined from medical evaluations and 
consultations documented in his records from the VAMC.  The 
Chief of Medical Administration Services also indicated that 
the veteran's disabilities dated back to approximately mid-
August of 1976.  

In a December 1977 statement from the veteran's wife, she 
indicated that the veteran was forced to retire in 1976 due 
to a lung disorder and that he began receiving Social 
Security disability benefits for the lung disorder as well.  
The veteran's Social Security records have not been 
associated with the claims file.

Likewise, in a statement received in October 1993, the 
veteran indicated that he worked in several positions before 
working at an Olin Mills Studio.  He indicated that while 
employed by Olin Mills, he became totally disabled due to his 
lung disease.  

On a July 1996 Application For Increased Compensation Based 
On Unemployability (VA Form 21-8940), the veteran indicated 
that he completed two years of high school and then studied 
mechanical engineering for four years.  He reported that he 
was last employed as a sales manager for an Olin Mills 
Portrait Studio from 1971 to 1976.  The veteran indicated 
that he is currently unemployable due to his service-
connected left leg amputation.  

VA hospitalization records dated in May 1997 show that the 
veteran was hospitalized for total right knee arthroplasty.  
Upon discharge it was noted that the veteran was 
"unemployable at this time."  

In a November 1997 questionnaire regarding a claim for 
compensation for disability resulting from tobacco use in the 
service, the veteran indicated that when his chronic 
obstructive pulmonary disease (COPD) worsened, he quit his 
job with Olin Mills and returned to his hometown of Xenia, 
Ohio to receive treatment at the VA Medical Facility (VAMC) 
in Dayton, Ohio.  

In May 1998, the veteran submitted another VA Form 21-8940 
indicating that he tried to obtain employment in 1979 after 
becoming disabled from work due to his service-connected left 
and right leg, and back disabilities.  He specifically 
indicated that he attempted to obtain employment delivering 
flowers.  However, he noted that he was unable to sit for 
more than one hour, and that he could not stand or walk long 
enough to obtain any type of employment.

A July 1998 VA examination report reflects that the veteran 
retired right before he was diagnosed with COPD.  The veteran 
advised the examiner that his typical day consisted of 
sitting at home.  He indicated that he sometimes engaged in 
light housekeeping activities with his wife and sometimes did 
some cooking.  However, he denied being involved in heavy 
outside chores including mowing and yard cleaning.   

In a March 1999 statement, the veteran again indicated that 
he was unable to work due to his service-connected left leg, 
right knee and back disabilities.  He stated that his COPD in 
and of itself did not keep him from working.  He stated that 
he was unable to work on a part-time basis in 1979 delivering 
flowers due to severe pain and weakness in his left leg, 
right knee and back pain.  

Finally, in a VA-Form 9, Appeal to Board of Veterans' 
Appeals, received in April 1999, the veteran again reiterated 
that he stopped working in 1979 because of his leg, knee and 
back pain.  He indicated that he would have been able to 
deliver flowers even if he was on oxygen for his COPD.  He 
also stated that he was employed on a part-time basis and in 
1979, that this was not "gainful employment." 

Upon its review of the evidence, the Board concludes that it 
is unclear from the evidence whether the veteran is currently 
unemployable due to a service-connected disability.  In this 
regard, the Board initially notes that the record contains 
conflicting statements from the veteran indicating that he 
left his employment with Olin Mills due to COPD and that he 
retired from his employment with Olin Mills and was 
subsequently diagnosed with COPD.  Further, upon discharge 
from the hospital in May 1997, the veteran was deemed 
unemployable as a result of undergoing right knee surgery.  
However, this statement seemed to indicate that the veteran 
was unemployable right after surgery and did not indicate 
that the veteran would remain unemployable after his 
recovery.  Additionally, recent statements by the veteran 
seem to indicate that he believes he is unemployable as a 
result of his service-connected back, leg and knee 
disabilities.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In this case, as explained above, the medical 
evidence is inadequate, in that it is conflicting and there 
is no definite statement indicating that the veteran 
currently is unemployable as a result of service-connected 
disability.  The Court has reiterated that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for individual unemployability, the Board may not 
reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
Furthermore, VA must determine if there are circumstances, 
apart from nonservice-connected conditions and advancing age, 
that would justify a TDIU by placing this particular veteran 
in a different position than other veterans with the same 
combined disability evaluation.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Therefore, the record must be 
supplemented with additional medical information before the 
Board can decide the merits of the veteran's TDIU claim.

In addition, the veteran's Social Security records have not 
been associated with the file.  The evidence of record seems 
to indicate that the veteran is receiving Social Security 
Disability benefits due to his COPD.  While not binding on 
the Board, these records certainly may be pertinent to the 
issue in question and may provide significant information 
regarding the receipt of disability benefits and the 
veteran's employment status.  The duty to assist requires the 
VA to obtain and review Social Security records, which may 
contain evidence relevant to a veteran's VA claim.  Baker v. 
West, 11 Vet. App. 163, 169 (1998).  Therefore, while this 
matter is in remand status, the RO should obtain these 
records.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the veteran's 
Social Security Disability records and 
associate them with the claims file.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected disabilities, 
particularly, his service-connected back, 
leg and knee disabilities, as well as his 
nonservice connected disabilities, 
especially his COPD.  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file 
for review.  Thereafter, the examiner 
should conduct all tests and studies 
deemed necessary to determine whether the 
veteran's service-connected disabilities 
render him unemployable.  The examiner 
should list all objective findings of the 
veteran's service-connected disabilities 
and opine whether it is at least as 
likely as not that the veteran is 
unemployable due solely to these 
disabilities.  The examiner should 
comment on how the veteran's service-
connected disabilities affect his ability 
to maintain gainful employment.  The 
examiner should express the rationale on 
which he bases his opinions.

3.  If indicated, the veteran should be 
afforded a VA social and industrial 
survey to assess his day-to-day 
functioning and the impact, if any, of 
his service-connected disabilities on his 
ability to engage in gainful employment.

4.  Following development, the RO should 
readjudicate the veteran's TDIU claim.  
If the RO again denies this claim, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond thereto before returning the case 
to the Board for further review.

The purpose of this REMAND is to obtain additional medical 
information. The Board intimates no opinion, favorable or 
unfavorable, as to the ultimate outcome of this appeal.  The 
veteran is hereby notified that his cooperation in reporting 
for a scheduled examination is essential to his appeal, and 
that any failure to report may result in a denial of his 
claim.  The veteran may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, he is not required to act until he is 
further notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

